On behalf of His Excellency Mr. Desiré Delano Bouterse, President of the Republic of Suriname, I wish to extend our congratulations to Mr. Lajčák on his election to preside over the General Assembly. Suriname is grateful to the former President, Mr. Peter Thomson, for his efforts in addressing the issues of small and vulnerable States within the small island developing States construct, and we wish him success in his new role as Special Envoy of the Secretary-General on Oceans.
Allow me to address critical issues related to the theme of this year’s session that are directly related to Suriname and the region we belong to.
Suriname cannot but give special attention to the extraordinary fashion in which the annual hurricane season has presented itself in the Caribbean. Our thoughts go out to the many families, mothers and children, the elderly and the sick who are living the worst possible nightmare. We are convinced that those affected will be comforted by the hope that all is not lost, since the world community stands with them and prays for the betterment and speedy recovery of our region. We also acknowledge the suffering in Mexico as a result of the recent heavy earthquakes and express our deep sympathy for its victims.
Those events confront us with the relativity of human power and State power, whether unilateral or multilateral. A quick review of the damage caused by the recent natural disasters shows the destruction of the means of production and physical infrastructure. That has created social disruption that goes far beyond the immediate needs of the victimized societies. We also observe that the world at large demonstrates a strong sense of solidarity when calamity strikes and humanitarian assistance is urgently needed. However, to alleviate the desperate condition of the peoples, we must, in our international efforts, address the calamities from a deeper and wider perspective.
We must assist the respective Governments in restructuring socioeconomic and physical infrastructure in such a way that those States can become more resilient and reduce their vulnerability in future. That will require the development of innovative concepts and intensive sharing of global experiences. Combining forces on the global scale has become crucial. Furthermore, it will imply aggressive mobilization of adequate resources.
Such necessary resource mobilization will face obstacles. We will have to confront the fact that a number of the more affluent nations entertain inward- looking policies that do not augur well regarding the pressing need to join hands in solving such truly global problems. Recent weeks have made it very clear to all of us that the forces of nature do not discriminate. Suriname strongly supports the view that nations should proportionately contribute at a global level if we want to survive as humankind.
When scientists indicate precise and foreseeable natural disasters, it is obvious that we should take precautionary measures, mitigate possible dangers and adapt existing structures to minimize the effect. Becoming more resilient remains the only way. In that connection, it is unacceptable that Caribbean countries, including Suriname, are being graduated to middle-income countries, with zero option to obtain concessional loans.
Today, I, too lament the fact that the vulnerability of those countries should be taken into account when classifications are applied. Thus, it is ironic that Suriname is facing such threats of climate change, while at the same time we are making tremendous contributions to mitigate climate change. As a high- forested, low-deforestation country with 90 per cent forest cover — the highest in the world — Suriname provides regulation services to the global climate, including as a carbon sink.
In addition to providing livelihoods to indigenous and tribal communities, our forests are biodiversity hotspots with an impressive number of endemic and internationally significant species. Our forests also support freshwater regulation as part of the unique Amazon ecosystem and provide employment and income generation through an active forest industry. Above all, we have set aside for conservation purposes 1.6 million hectares of pristine rainforest, referred to as the Central Suriname Nature Reserve, as a gift to humankind.
While Suriname’s greenhouse-gas emissions have historically been negative, it is a challenge to enhance the country’s economic development while maintaining that unique position in the world. To achieve that goal, Suriname is ready to partner with Governments, the global community and other stakeholders to transform our economy into one in which environmental protection — including through the REDD+ programme for reducing emissions from deforestation and degradation in developing countries — social advancement and economic prosperity take central stage. Our multi-annual development plan, recently adopted by Parliament, is testimony to that vision for our nation’s sustainable development.
On the issues of non-interference and non-intervention, I draw the Assembly‘s attention to the following. The natural disasters I just referred to coincide with growing political conflicts, and that may well lead to a serious loss of human lives and the destruction of human achievements. A number of those conflicts are related to a stark disrespect for the basic principles that have been enshrined in the Charter of the United Nations since 1945.
Non-interference in the affairs of sovereign States and non-intervention are not empty principles. They are based on a firm belief that all peoples are equal and that the prevailing structures of government and democracy cannot be prescribed externally. Recent interventions in the Middle East have not created better societies. On the contrary, we have witnessed divided, warring factions that can hardly be qualified as an improvement to the Governments that were ousted.
Suriname also has experienced the ill effects of interference in internal affairs. The destruction of infrastructure and means of production amounted to approximately $300 million, and much worse than that is the fact that hundreds of children were deprived of access to education and proper health care. Today as a nation we are still suffering from the results of the so- called foreign-supported internal strife that disrupted societies in the interior that were characterized by a socioeconomic order that had lasted for more than 300 years.
Suriname knows what interference means, and the only way we have dealt with it is by insisting on dialogue, which resulted in the signing of the peace treaty in May 1992. So when we tell the world that non-interference and non-intervention are principles to adhere to at all costs, we are speaking from our own experience. For almost three decades, Suriname’s commitment to peace and development through the promotion of dialogue and the implementation of broad-based social programmes remained in full accordance with the principles and guidelines of the United Nations. Dialogue in the spirit of mutual respect has led to peace and prosperity.
In that same vein, in 2012 the legislature passed an amendment to the amnesty law of 1992 that applied amnesty for the full period of political violence in Suriname, from 1980 to 1992. In doing so, the legislature complied with article 8 of the Constitution, which bans discrimination and guarantees equal rights to all citizens. That amendment further provided for the truth and reconciliation commission, allowing for a clear distinction between politically motivated violence and criminal acts.
Allow me to inform this gathering that Suriname’s path to peace and sustainable development enjoyed full acceptance in 2015, when a greater majority elected the incumbent Government. Moreover, civil society has taken up the responsibility to advance the peace process through the implementation of initiatives that contribute to the cause of truth-finding and reconciliation.
Against the backdrop of those developments, Suriname took note with concern of the unverified and biased comments published by the United Nations Special Rapporteur on the independence of judges and lawyers. Therefore, Suriname categorically rejects the assertions of that special procedures mandate-holder, who did not provide the Government an opportunity to respond in a timely manner.
The seventy-first session of the General Assembly marked a milestone in the way the world views the five-decades-old unilateral economic, commercial and financial boycott against Cuba. Last year, not one State voted against resolution 71/5, on definitively ending that unilateral decision, which has proved to be unproductive from all angles. However, the current reality obliges us to continue expressing our deepest concern, since we learned about the continuation of that detrimental and unilateral policy. Suriname therefore, with absolute respect for the sovereignty of each nation to determine its own policies, urges that constructive dialogue and cooperation must prevail and that bridges must be built on the basis of equality and respect for independence and sovereignty.
Suriname rejects any measure that might strengthen the blockade, which is in violation of international law, the sovereignty of States, the principles of non-intervention in internal affairs and self-determination. My Government reiterates the critical importance of those principles and underscores the relevance of the processes of dialogue, diplomacy, peaceful resolution of conflicts, and political and economic cooperation as building blocks for stability, peace and democracy in the Americas.
In that line of thought, we encourage the Member States in general, and especially the South American and Caribbean States, to deal in a constructive manner with the problems of our sister nation, the Bolivarian Republic of Venezuela. Let us continue to stress the need for dialogue between all parties. History proves that interference and intervention are never successful.
Suriname is deeply concerned about the current developments on the Korean peninsula. In whatever configuration for a sustainable solution, we believe that the interests of the Korean people must remain paramount. First and foremost, the Korean people must be given guarantees that violence, whether it originates in North Korea or elsewhere, can never be a solution to the problem. Dialogue and negotiations will be the only remaining road to a sustainable solution for the dignity and well-being of the Korean people in their struggle for peace and development. The example of South America and the Caribbean in remaining a nuclear-weapon-free zone could well serve as a model to be followed. The absence of nuclear weapons creates an environment conducive to dialogue and meaningful negotiations.
The global village is becoming ever more interdependent. Different cultures and ethnic orientations are rapidly becoming the basis for racial and global conflicts. Therefore, we have to find new paradigms to effectively limit dogmatic adherence to religious and social concepts. Tolerance and mutual respect have become a must if we want to guarantee peace and sustainability for future generations.
The Government of Suriname is following, not only with keen interest but also a certain degree of concern, the recent re-emergence in many parts of the world of right-wing extremism framed as populism. That development has the potential to put severe pressure on social cohesion within countries and bilateral relations between nations, thereby affecting opportunities and the potential for cooperation.
Suriname has worked tirelessly to achieve national unity, which has resulted in a very diverse and well- integrated society where tolerance forms one of the basic principles that underpins its very existence. Thanks to the type of nation we have built, very disturbing and destabilizing factors such as right-wing extremism and ethnic and religious intolerance can neither have nor find a place in our nation, nor will they ever be able to take root and grow. Today, Suriname enjoys an exceptional era of tolerance and mutual respect, with Christians, Hindus, Jews, Muslims and other religious denominations living in an atmosphere of peace and mutual respect. With roots from all continents of the world and through intensive dialogue and mutual respect, Suriname has become a shining example of the importance of not entertaining supremacist concepts.
Therefore, the Government of Suriname is considered best positioned to understand and analyse the current global trend, which needs to be reversed with immediate effect. Suriname stands ready to share its experience and best practices with other sister nations on the issue of nation-building based on diversity, pluralism, integration and peace. I am convinced that others will then be able to better understand one of the important mottos of Suriname — diversity is power.
My Government strongly believes that focusing on people is the quintessence of the application of power. Suriname is an example in kind. As a nation, we have recently faced the ill effects of a largely commodity- based export economy. The sharp downturn in oil and gold prices in recent years, combined with the unfortunate closure of the century-old bauxite and alumina complex, has challenged Suriname’s macroeconomic management since mid-2015.
By any international standards, Suriname faced a severe shock that was compounded on the balance-of- payments side by the sharp increase in imports related to two major investment projects in oil and gold mining, which together accounted for about 35 per cent of annual gross domestic product. We estimate that the economy contracted severely, by more than 10 per cent, in 2016, requiring unprecedented fiscal and monetary policy adjustments, and some temporary balance-of- payments support.
In order to stabilize the exchange rate, reduce domestic demand and re-establish a viable balance of payments position, the monetary authorities sharply curtailed credit creation in the country, with credit to the private sector contracting in nominal terms. Since October 2016, the exchange rate has stabilized, monthly inflation rates have fallen to less than 1 per cent and the country has returned to a current account surplus position. Our macroeconomic response to the external and fiscal pressures started in earnest in August 2015 with a massive contraction in Government expenditure and increases in taxation.
The Government acknowledges that the extractive sector producing gold, fossil fuels and other marketable minerals will remain critical for our economic development in the foreseeable future. We accept that reality, being fully aware that the wealth created must be deployed in financing a well-planned initiative to expand our economy in a sustainable manner. With that objective in mind, the Government has recently adopted very important legislative measures. One deals with the establishment of a sovereign wealth and stabilization fund, and the other introduces the institutional framework which will facilitate foreign direct investments. As outlined in our multi-annual development plan, Suriname intends to strike a balance between the export of commodities and the export of final products in sync with the services industry.
Suriname acknowledges its citizens as the most important resource for its development. In spite of the challenging budgetary constraints, the socioeconomic policies of the Government remained people-oriented. The continued application of the basic health-care law provides for proper health care for our entire population. In addition, as announced by President Bouterse and as part of the social contract, adequate housing, access to education, youth participation, engagement and sports development, job creation and care for persons with disabilities and the elderly have remained priorities for sustainable development and growth.
The message delivered by Secretary-General António Guterres assured us all of his commitment to the theme of the Assembly’s seventy-second session. Suriname pledges its full support and cooperation.
The implementation of the ambitious 2030 Agenda for Sustainable Development, in sync with the necessary reform of the United Nations, will carry a lot of weight. That will be a formidable challenge, and therefore my Government believes that in addition to the mobilization domestic resources, consideration must be given to accessible financing, from a wide array of financial mechanisms, for development, capacity- building, innovation and the transfer of technology for developing countries.
Having addressed those matters of vital importance for the survival of humankind, on the basis of the principles of the United Nations, we bring to mind the Amerindian saying that we have not inherited the Earth, but that we have the Earth on loan from future generations. It is up to us to give that wise saying its substance.
In the final analysis, I wish to underscore and reiterate the utmost importance of youth involvement and participation at the highest levels. My Government has made it a priority to create the conditions for youth to be part of decision-making processes. I refer to young people, among others, as innovators, members of parliament and cabinet and as chief executive officers within what we refer to as the youth-adult partnership. In 2010, our Government established a special ministry responsible for youth and sport development. It gives me pleasure to announce that this year youth representatives are part of my official delegation to this seventy-second session. Furthermore, it is through political will that more women in our society can accede to the highest echelons of political decision-making.
The 2030 Agenda envisages a world that guarantees all inhabitants of our planet a climate conducive to self- development, a climate of respect for human dignity and of tolerance towards other cultures, with the ultimate goal of giving our planet the gift of diversity based on mutual respect.
It is up to each one of us, regardless of our status in society; it is up to each nation, whether big or small; it is up to this multilateral Organization to focus on people and strive for peace and a decent live for all on a sustainable planet. We owe it to ourselves; yes, we owe it to this and coming generations.